Title: From John Quincy Adams to John Adams Smith, 7 June 1817
From: Adams, John Quincy
To: Smith, John Adams


				
					Sir.
					London 7 June 1817.
				
				Conformably to the Instruction which I have received from the President of the United States, by  a Letter from Mr. Graham of the Department of State, upon my departure from this Country I leave in your care the business of the Mission to this Court until the arrival of a Minister or until the President shall otherwise direct. The papers relating to subjects of individual interests, upon which communications have been made to the British Government; and answers are to be expected are left with you; and also a copy of a minute of them delivered to Lord Castlereagh.With this letter, I place in your hands three orders upon the Brothers Baring and Co. one dated 29 May last in favour of N. G. Ingraham Consul at Plymouth for £97.10.9. one dated 6. June in favour of Coll. Aspinwall and payable only to him, for £500 to be given to him when he shall call for it, and one dated also 6 June in your own favour for £100 to defray the contingent expences of the mission, of which you will keep accurate & particular accounts until you receive further directions from the Government of the United States. You will continue to receive the Salary as Secretary of Legation. Any further compensation to which you may be intitled can only be determined by the orders of the President.You will continue to transmit Weekly the Newspapers and such publications as may be of general political interest, to the Department of State, and to give by Letters to the Secretary of State, any information which you can collect, respecting the passing Events in this country or in the other parts of Europe. You will also correspond as occasion may require with the Ministers of the United States on the European Continent, and with the Consuls in the British Dominions.I am with great regard and esteem your friend & obedt Servt.
				
					
				
				
			